Citation Nr: 1535536	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-21 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depression with pseudo-dementia and memory loss / cognitive impairment (also claimed as anxiety and depression or as nervous condition with tic in neck).

2.  Entitlement to service connection for a disability of the neck (other than as a manifestation of psychiatric or mental health disability).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to May 1975.  The service connection claim for a psychiatric disability is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims-file has since been transferred to the RO in Atlanta, Georgia.

The psychiatric disability service connection issue was previously before the Board in September 2013, January 2014, and November 2014 when the issue remaining on appeal was remanded for additional development.  The January 2014 Board decision included final determinations denying service connection for various other disabilities, and the Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court); the appeal on those issues was resolved by an October 2014 Court Memorandum decision affirming the Board's January 2014 decision.

When this case was previously before the Board, the Veteran was represented by The American Legion.  In February 2015, he submitted a properly completed VA Form 21-22a appointing an attorney (identified on page 1 of this decision) as his representative in this matter.

As discussed in greater detail below, the Board finds that it must consider correspondence from the Veteran's representative in June 2015 as a notice of disagreement (NOD) timely to initiate an appeal of a November 2014 rating decision denying service connection for a neck disability (other than as a manifestation of psychiatric or mental health disability).  The November 2014 rating decision was issued in response to a directive in the Board's October 2014 remand, and the neck issue was previously determined to be inextricably intertwined with the psychiatric disability service connection issue on appeal.  Accordingly, the Board must take jurisdiction of the neck disability service connection issue for the limited purpose of directing that the Agency of Original Jurisdiction (AOJ) issue a statement of the case (SOC) addressing the issue in accordance with the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is mindful of BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," 14(c)(11) providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative.  The Board finds that a single decision is appropriate in this case because it finds that the Veteran's appointment of a new representative in February 2015 encompasses both of the issues being remanded at this time.  The scope of the appointment was "[a]ll issues related to service connection for a psychiatric disability," with a reference to the involvement of "neck" symptoms in that claim.  Moreover, the June 2015 correspondence serving as an effective NOD with the November 2014 rating decision denying service connection for a neck disability was submitted by the Veteran's newly appointed attorney representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has previously deferred adjudication of the psychiatric service connection issue on appeal because an inextricably intertwined claim of service connection for a neck disability was pending at the AOJ.  The claims are considered inextricably intertwined because medical evidence of record suggests that the Veteran's one or more psychiatric diagnoses in this case may be etiologically linked to the his pain from physical disabilities.  The evidence of record shows a medical abnormality of the cervical spine (including chronic strain and osteophytes of the cervical spine).  The Board has noted the Veteran's assertions that that he had symptoms involving the neck during service.  The Veteran's service treatment records document a number of reports of his problems in service with reportedly constant neck problems featuring pain, spasms, popping "in and out of joint," stiffness, and more.

The Board's prior remands have explained the Board's determination that appellate review of the psychiatric issue required resolution of the pending claim of service connection for a neck disability (other than as a manifestation of psychiatric or mental health disability).

The Board's most recent (October 2014) remand of this issue directed that "[t]he AOJ should adjudicate the inextricably intertwined issue of service connection for a neck disability (to include chronic strain and diagnosed osteophytes of the cervical spine)."  The instruction stated "the AOJ should undertake all necessary development to determine whether it is at least as likely as not that the Veteran's claimed neck disability is etiologically linked to his military service."

In November 2014, the AOJ issued a rating decision denying "service connection for neck condition."  During the processing of this remand, the Veteran appointed an attorney as his new representative for this psychiatric claim and "all issues related" to it (as stated in the February 2015 VA Form 21-22a establishing the appointment).  In June 2015, the Veteran's attorney submitted a brief arguing that further remand of this matter was necessary due to non-compliance with the directives of the Board's prior remands.

The Veteran's attorney presents a number of arguments in requesting remand of the case to the AOJ, with some of the arguments concerning an alleged inadequacy of the November 2014 supplemental SOC (SSOC) in addressing directives of the Board's September 2013 and January 2014 remands; there is some suggestion that the attorney may have overlooked the issuance of the June 2014 SSOC prepared during the processing of the January 2014 Board remand, and also possibly overlooked the subsequent October 2014 Board remand preceding the November 2014 SSOC.  However, the Board has given careful consideration to the assertion of the Veteran's attorney that the AOJ failed to comply with the Board's remand directives or take adequate action to prepare the case for proper appellate review. 
The Veteran's attorney makes a number of arguments concerning the AOJ's alleged inadequate proceedings pertinent to this appeal, with some of the arguments directing attention to alleged errors in the November 2014 RO rating decision on the neck disability service connection issue.  Perhaps the most substantial of these arguments notes that the November 2014 rating decision appears to confuse a May 2014 VA psychologist's opinion for a VA examination report addressing the etiology of a physical neck disability (that is, a neck disability other than as a manifestation of a psychiatric or mental health disability).  The November 2014 rating decision discusses the May 2014 VA psychologist's opinion as though it had been purposed to address, and as though it had actually addressed, the physical neck disability issue, whereas that report was prepared in response to the Board's January 2014 remand directives to address the psychiatric claim on appeal.

The June 2015 statement from the Veteran's attorney also argues that the November 2014 rating decision did not properly adjudicate the neck service connection issue on a direct basis and was erroneously limited to consideration on a secondary basis.  The Veteran's attorney identifies the "November 21, 2014" rating decision specifically and argues that it "adjudicated the issue of 'Service connection for neck condition as secondary to dementia and memory loss / cognitive impairment ...['] ... after having identified the issue as 'Service connection for neck condition.'"  The attorney continues: "In addition[] to the fact that there is a difference between establishing service connection on a direct basis as opposed to a secondary basis, a secondary claim only lies where there is an existing service connected condition.  This, of course, is not the case in this matter."  The Board observes, in passing, that the November 2014 rating decision does not discuss the Veteran's in-service neck disability symptoms nor does it discuss his post-service neck diagnoses; it appears to focus upon the neck disability as a possible manifestation of psychiatric disability, which would not be consistent with the nature and scope of the issue that required adjudication (service connection for a disability of the neck (other than as a manifestation of psychiatric or mental health disability)) per the Board's prior remands.

Without further discussing the merits of the November 2014 rating decision and the arguments presented by the Veteran's attorney asserting errors in the November 2014 rating decision, it is important to note at this time simply that the June 2015 correspondence from the Veteran's attorney asserts that the RO's November 2014 rating decision was completed in a manner that (1) reflects noncompliance with the Board's prior remand directives in this appeal, and (2) was erroneous / contained errors in its adjudication.  The Board must consider these arguments to the extent they are presented in relation to the matter on appeal before the Board and to the extent of determining the appropriate course of action with regard to the appeal for consideration.

The Veteran's representative asserts that a remand is necessary to complete corrective actions in compliance with the Board's prior remand directives.  The Board must note that its October 2014 remand directives featured an instruction to adjudicate the non-psychiatric neck disability service connection claim that is inextricably intertwined with the psychiatric disability claim on appeal, and the Board must determine if that directive has been adequately completed.  The Board's review of compliance with that directive is to some extent limited to the simple question of whether the adjudication was actually completed by the AOJ; questions regarding whether the AOJ's adjudication of the neck issue involved errors may not be considered by the Board unless the matter is properly appealed.  That is, any question of alleged error within the November 2014 rating decision will only be before the Board if the Veteran timely files an NOD and a substantive appeal after an SOC is issued.  Considering this, the Board now must determine whether the Veteran has filed an NOD with the AOJ's November 2014 rating decision.

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case because the neck disability service connection claim has been considered pending since prior to March 24, 2015, and the November 2014 rating decision on the neck service connection issue predated the revision and does not appear to be accompanied by "a form for the purpose of initiating an appeal" as contemplated by the revised 38 CFR § 20.201 (effective March 24, 2015).
Prior to March 24, 2015, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.

The June 2015 written statement from the Veteran's attorney, submitted in support of his existing appeal for service connection for psychiatric disability, presents an argument specifically identifying the November 2014 rating decision and asserting error in that decision.  Although the focus of the argument appears to be an attempt to persuade the Board that the alleged errors in the November 2014 rating decision reflect non-compliance with the Board's remand directives, it is notable in itself that the attorney is calling the Board's attention to alleged errors in the November 2014 RO adjudication of the service connection claim.  The Board must be particularly careful in considering the significance of these allegations of error in the November 2014 RO adjudication in this matter because the November 2014 RO adjudication was completed in response to the Board's October 2014 remand directives.

The Board finds that by asserting to the Board, in an appellate brief, that the November 2014 RO rating decision contains errors, in the context of asking the Board to review the AOJ's actions and remand this appeal for corrective action, the Veteran's attorney is in effect expressing disagreement with (and asking for the Board's appellate review of) the November 2014 RO denial of service connection for a neck disability.  The June 2015 statement from the Veteran's representative is accordingly considered a timely NOD initiating an appeal of the November 2014 denial of service connection for neck disability.

When there has been an adjudication by the RO and a timely NOD has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).

As explained in the Board's prior remands, the outcome of the once-again-pending claim seeking service connection for a neck disability (other than as a manifestation of a psychiatric disability) could impact on the outcome of this appeal seeking service connection for psychiatric disability.  Thus, the Board must find that the psychiatric service connection issue here on appeal is inextricably intertwined with the neck disability service connection issue currently pending issuance of an SOC.  Final appellate review of the psychiatric disability service connection issue must be deferred until the appropriate actions concerning the intertwined neck disability service connection issue are completed and the matter is either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal.

2.  The AOJ should issue an appropriate SOC addressing the Veteran's June 2015 timely notice of disagreement on the issue of service connection for a disability of the neck other than as a manifestation of psychiatric or mental health disability.  The AOJ should note that this issue includes a theory of direct service connection for a neck disability with evidence of in-service neck problems (popping, spasm, pain, stiffness) noted in service and post-service neck abnormalities.  The Veteran must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

3.  After resolution of any and all intertwined claims pending (specifically, the appeal seeking service connection for a disability of the neck other than as a manifestation of psychiatric or mental health disability), and after all further development necessary is completed, the AOJ should readjudicate the remainder of the claim of service connection for a psychiatric disability on appeal.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


